)~ ~Bt:~~efi~
                                                                            ::1;-~': -~,~.~~                               ..._¢POS):
                                                                                                                                    -"1~
                                                                OFFICIA4~~1J,W1~~~~
                                                                                                                       ,04--r
                                                                                                   (/)
                                                                                                                      z/:} ~~ ::::::t:.:pg.:;;:g;;;=



                                                                                                         II
                                                                STATE O~lfG~S --·-- ~~                                ::)
                                                                                                                            ~~~~
                                                                                                                                 ~ PHN£V BOWES

                                                                PENALTY-FOR-        :Su                               bi    1M             $ 00.40 6
                                                                                    ~~

                                                ~
                                                                PRIVATE USE                                           0004279596     APR01 2015
P.O. BOX 12308, CAPITOL STATION                                                                o...u..   ·            MAILED FROM ZIP CODE 78 701
    AUSTIN, TEXAS 78711



                                                        RE: WR-67,418-02                                     llv0
                                                                                                             v,...._D 0"\ \
                                                                                                                 \)
                                                       MICHAEL JACQUES


                                                •   ·-----sa·59 L!Utfi rpe # H 55951
                                                       .. 000 F 'J[ 1 'c
                                                                    C   I   04                                                                         i
                                                       r·______
                                                          3    U .,..,,...."'1"_
                                                                  I Hlit Ef...I_,fliT
                                                                                   • II c
                                                                                      --.--~




                                                I                                     ••
                                                                                                                                                       j
                                                                                                                                                       1
                                                                                                                                                       Il
             •. .• . •:   ;·;:; r, •.   ~   •

                                                                                                                                                       j